PER CURIAM.
This is an appeal from an order dismissing the petition of an inmate of the United States Northeastern Penitentiary at Lewisburg, Pa., for ’a writ of habeas corpus.
The judge of the court below in his opinion made full and complete findings of the facts and determined that upon the applicable law the petitioner was not entitled to his discharge.
A study of the record convinces us that the findings of the facts by the judge of the court below are correct. Upon the facts so found, he, in his opinion filed, reached the proper conclusions of law.
The opinion of the learned judge of the court below is accordingly adopted as the opinion of this court, and the order appealed from is affirmed.